The evidence supported the verdict. The court did not err in overruling the certiorari.
                       DECIDED SEPTEMBER 5, 1941.
The defendant was convicted, in the criminal court of Fulton County, of illegal possession of alcoholic liquors. She petitioned for the writ of certiorari, which was granted. On the response of the trial judge being made, the issue was heard and the certiorari overruled. The defendant excepted.
The untraversed answer of the judge showed substantially the following: the officer testified that when he saw the defendant she was in the act of pouring whisky in the sink from a can; that he took charge of her; that at that time she still had in her hand the can which contained three quarts of whisky; that the can did not have on it the stamps prescribed by the revenue commissioner; that the place where she possessed the can containing the whisky was in *Page 738 
Fulton County, Georgia, on November 15, 1940; and that the defendant stated to him the whisky belonged to her. The defendant denied this. She contends, first, that the evidence was insufficient to convict her, and, second, that it was circumstantial and did not exclude every reasonable hypothesis other than her guilt. The evidence referred to above is a complete refutation of both of these contentions. They are without merit. Counsel for the plaintiff in error cite Mathis
v. State, 28 Ga. App. 65 (110 S.E. 342); Bell v. State,93 Ga. 557 (19 S.E. 244); Tarpe v. State, 95 Ga. 457
(20 S.E. 217). The facts in those cases were different from those in the case under review.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.